                  Case 1:19-sc-01637-GMH Document 1 Filed 08/02/19 Page 1 of 20

AO 106A (08/18) Application for a Warrant by Telephone or Other Reliable Electronic Means



                                        UNITED STATES DISTRICT COURT
                                                                         for the
                                                                District of Columbia

                In the Matter of the Search of                                )
         (Briefly describe the property to be searched                        )
          or identifY the person by name and address)                                       Case No. 19-sc-1637
                                                                              )
    Information Associated With the Cellular Device                           )
Assigned Call Number (202) 751-0156 that is Stored at                         )
                                                                              )
            Premises Controlled by T-Mobile

    APPLICATION FOR A WARRANT BY TELEPHONE OR OTHER RELIABLE ELECTRONIC MEANS
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identifY the person or describe the
property to be searched and give its location):
  See Attachment       A.

located in the                                    District of                N_e_w_J_e_rs_e~y              ' there is now concealed (identifY the
person or describe the property to be seized):
 See Attachment        B.


          The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
                  ~ evidence of a crime;
                  o contraband,     fruits of crime, or other items illegally possessed;
                  o property    designed for use, intended for use, or used in committing a crime;
                  o a person    to be arrested or a person who is unlawfully restrained.

          The search is related to a violation of:
                Code Section                                                                Offense Description
        18 U.S.C. §§ 1951, 924(c)                 Interference with Interstate Commerce              by Robbery, Conspiracy to Commit
                                                  Interference with Interstate Commerce              by Robbery, and Possession of a Firearm
                                                  in Furtherance of a Crime of Violence

          The application is based on these facts:
        See attached affidavit.


           gf    Continued on the attached sheet.
           o     Delayed notice of __      days (give exact ending date if more than 30 days:                                  ) is requested under
                 18 U.S.c. § 3103a, the basis of which is set forth on the attached shee.




                                                                                                 Kevin Moore, FBI Special Agent
                                                                                                       Printed name and title

Attested to by the applicant in accordance with the requirements of Fed. R. Crirn. P. 4.1 by
                            telephone                               (specifY reliable electronic means).


Date:             08/02/2019
                                                                                                           Judge's signature

City and state:      Washington,     D.C.                                          G. Michael Harvey, United States Magistrate Judge
                                                                                                        Printed name and title
                           Case 1:19-sc-01637-GMH Document 1 Filed 08/02/19 Page 2 of 20

AO 93C () :DUUDQWE\7HOHSKRQHRU2WKHU5HOLDEOH(OHFWURQLF0HDQV               u Original                u Duplicate Original


                                           UNITED STATES DISTRICT COURT
                                                                         for the
                                                                District
                                                          __________     of Columbia
                                                                     District of __________

                  In the Matter of the Search of                            )
             (Briefly describe the property to be searched                  )
              or identify the person by name and address)                   )      Case No. 19-sc-1637
      Information Associated With the Cellular Device                       )
   Assigned Call Number (202) 751-0156 that is Stored at                    )
             Premises Controlled by T-Mobile                                )

                 :$55$17%<7(/(3+21(2527+(55(/,$%/((/(&7521,&0($16
To:       Any authorized law enforcement officer
           An application by a federal law enforcement officer or an attorney for the government requests the searchDQGVHL]XUH
of the following person or property located in the                                  District of           New Jersey
(identify the person or describe the property to be searched and give its location):
  See Attachment A.




        I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):
  See Attachment B.




        YOU ARE COMMANDED to execute this warrant on or before                  August 9, 2019         (not to exceed 14 days)
      u in the daytime 6:00 a.m. to 10:00 p.m. ✔
                                               u at any time in the day or night because good cause has been established.

        Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.
        The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to                        G. Michael Harvey                    .
                                                                                                  (United States Magistrate Judge)

     u Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)
     u for         days (not to exceed 30) u until, the facts justifying, the later specific date of                                     .


Date and time issued:          08/02/2019 3:00 pm
                                                                                                          Judge’s signature

City and state: Washington, D.C.                                                     G. Michael Harvey, United States Magistrate Judge
                                                                                                        Printed name and title
                           Case 1:19-sc-01637-GMH Document 1 Filed 08/02/19 Page 3 of 20
AO 93& () :DUUDQWE\7HOHSKRQHRU2WKHU5HOLDEOH(OHFWURQLF0HDQV(Page 2)

                                                                             Return
Case No.:                                Date and time warrant executed:                 Copy of warrant and inventory left with:
 19-sc-1637
Inventory made in the presence of :

Inventory of the property taken and name V of any person(s) seized:




                                                                         Certification


        I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.



Date:
                                                                                                Executing officer’s signature


                                                                                                   Printed name and title
       Case 1:19-sc-01637-GMH Document 1 Filed 08/02/19 Page 4 of 20




                                    ATTACHMENT A

                                 Property to Be Searched
       This warrant applies to records and information associated with the cellular telephone

assigned call number (202) 751-0156 (“SUBJECT PHONE”) that is stored at premises

controlled by T-Mobile, a wireless telephone service provider headquartered at 4 Sylvan Way,

Parsippany, New Jersey 07054 (“Provider”).
         Case 1:19-sc-01637-GMH Document 1 Filed 08/02/19 Page 5 of 20




                                    ATTACHMENT B

                             Particular Things to be Seized
I.     Information to be Disclosed by the Provider

            To the extent that the information described in Attachment A is within the

 possession, custody, or control of the Provider, including any information that has been

 deleted but is still available to the Provider or that has been preserved pursuant to a request

 made under 18 U.S.C. § 2703(f), the Provider is required to disclose to the Government the

 following information pertaining to the Account for the SUBJECT PHONE listed in

 Attachment A for the time periods from June 17, 2019, at 00:01 a.m. Eastern Standard Time

 (EST) to July 3, 2019, at 23:59 p.m. EST:

              a. The following information about the customers or subscribers of the Account

                  for the SUBJECT PHONE:

                   i. Names (including subscriber names, user names, and screen names);

                  ii. Addresses (including mailing addresses, residential addresses, business
                      addresses, and e-mail addresses);

                 iii. Local and long distance telephone connection records;

                  iv. Records of session times and durations, and the temporarily assigned
                      network addresses (such as Internet Protocol (“IP”) addresses) associated
                      with those sessions;

                  v. Length of service (including start date) and types of service utilized;

                  vi. Telephone or instrument numbers (including MAC addresses, Electronic
                      Serial Numbers (“ESN”), Mobile Electronic Identity Numbers (“MEIN”),
                      Mobile Equipment Identifier (“MEID”); Mobile Identification Number
                      (“MIN”), Subscriber Identity Modules (“SIM”), Mobile Subscriber
                      Integrated Services Digital Network Number (“MSISDN”); International
                      Mobile Subscriber Identity Identifiers (“IMSI”), or International Mobile
                      Equipment Identities (“IMEI”);

                 vii. Other subscriber numbers or identities (including the registration Internet
                      Protocol (“IP”) address); and
Case 1:19-sc-01637-GMH Document 1 Filed 08/02/19 Page 6 of 20




     viii. Means and source of payment for such service (including any credit card
           or bank account number) and billing records.

    b. All records and other information (not including the contents of

       communications) relating to wire and electronic communications sent or

       received by the account for the SUBJECT PHONE, including:

           i. the date and time of the communication, the method of the
              communication, and the source and destination of the communication
              (such as the source and destination telephone numbers (call detail
              records), email addresses, and IP addresses); and

          ii. information regarding the cell tower and antenna face (also known as
              “sectors”) through which the communications were sent and received.
         Case 1:19-sc-01637-GMH Document 1 Filed 08/02/19 Page 7 of 20



       II.     Information to be Seized by the Government

       All information described above in Section I that constitutes evidence, fruits, contraband,

and instrumentalities of violations of 18 U.S.C. §§ 1951, 924(c), and identifies the user of the

SUBJECT PHONE from June 17, 2019, at 00:01 a.m. EST to July 3, 2019, at 23:59 p.m. EST,

including:

       1) Any records confirming the identity of the user of the SUBJECT PHONE;

       2) Any records that show travel within the District of Columbia;

       3) Any records that show meeting locations with potential co-conspirators;

       4) Any records that show communication with potential co-conspirators;

       5) Any records that show presence at locations of known criminal activity; or

       6) Any records that show cell-site movement that tends to contradict statements
          provided to law enforcement.

       Law enforcement personnel (who may include, in addition to law enforcement officers

and agents, attorneys for the government, attorney support staff, agency personnel assisting the

government in this investigation and outside technical experts under government control) are

authorized to review the records produced by the Provider in order to locate the things

particularly described in this Warrant.

       III.    Government Procedures for Warrant Execution

       The United States government will conduct a search of the information produced by the

PROVIDER and determine which information is within the scope of the information to be seized

specified in Section II. That information that is within the scope of Section II may be copied and

retained by the United States.

       Law enforcement personnel will then seal any information from the PROVIDER that

does not fall within the scope of Section II and will not further review the information absent an
         Case 1:19-sc-01637-GMH Document 1 Filed 08/02/19 Page 8 of 20



order of the Court. Such sealed information may include retaining a digital copy of all

information received pursuant to the warrant to be used for authentication at trial, as needed.
         Case 1:19-sc-01637-GMH Document 1 Filed 08/02/19 Page 9 of 20



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA
IN THE MATTER OF THE SEARCH OF
INFORMATION ASSOCIATED WITH THE
                                                No. 19-sc-1637
CELLULAR DEVICE ASSIGNED CALL
NUMBER (202) 751-0156 THAT IS
STORED AT PREMISES CONTROLLED
BY T-MOBILE

    AFFIDAVIT IN SUPPORT OF AN APPLICATION FOR A SEARCH WARRANT

        I, Kevin Moore, Special Agent with the Federal Bureau of Investigation, Washington

Field Office, Washington, D.C., being duly sworn, depose, and state the following:

                     INTRODUCTION AND AGENT BACKGROUND

        1.    I make this affidavit in support of an application for a search warrant for

information associated with cellular telephone number (202) 751-0156 (the “SUBJECT

PHONE”) that is stored at premises controlled by T-Mobile, a wireless telephone service

provider headquartered at 4 Sylvan Way, Parsippany, New Jersey 07054, as further described in

Attachment A, incorporated herein by reference. The requested search warrant is sought under

18 U.S.C. § 2703(c)(1)(A) and requires T-Mobile to disclose to the Government copies of the

information further described in Section I of Attachment B, incorporated herein by reference.

Upon receipt of the information described in Section I of Attachment B, Government-authorized

persons will review that information to locate the items described in Section II of Attachment B,

using the procedures described in Section III of Attachment B.

        2.    I am “an investigative or law enforcement officer” of the United States within the

meaning of 18 U.S.C. § 2510(7), that is, an officer of the United States who is empowered by

law to conduct investigations of, and to make arrests for, offenses enumerated in 18 U.S.C. §

2516.
         Case 1:19-sc-01637-GMH Document 1 Filed 08/02/19 Page 10 of 20



        3.      I am a Special Agent with the Federal Bureau of Investigation (FBI) and have

been since January 2017. I am currently assigned to a squad that investigates violent crime and

threats. As a Special Agent with the FBI, I am authorized to investigate violations of the laws of

the United States, and I have been involved with numerous criminal investigations involving

violations of federal law. I am a law enforcement officer with authority to execute arrest and

search warrants under the authority of the United States. Prior to becoming a Special Agent with

the FBI, I was a police officer with the Norfolk Police Department for approximately five and a

half years and was a homicide detective for approximately one year. I have received training in

general law enforcement and federal investigations. I have participated in the execution of

multiple search warrants in which evidence and instrumentalities of criminal activity have been

seized. As part of my duties, I have investigated bank robberies, kidnappings, and other crimes

of violence. During these investigations, I have employed a variety of investigative techniques,

including the use of cellular phone technology, cellular towers, and the analysis of historical

cellular phone records for determining the approximate location from which a phone was used at

the particular time or range of times.

        4.      This work has included consultation with the FBI’s Cellular Analysis Survey

Team (CAST). CAST can perform analysis on call detail records for a target phone. The call

detail records document the network interaction to and from the target cell phone. Additionally,

the records document the cell tower and cell sector (“cell site”) which served the cell phone

during the period of activity. Used in conjunction, the call detail records and a list of cell site

locations can be used to illustrate an approximate location of the target cell phone when it

initiated contact with the network. These locations can then be mapped and the cell site data

plotted to illustrate the cell site activity over a particular period of time.




                                                    2
        Case 1:19-sc-01637-GMH Document 1 Filed 08/02/19 Page 11 of 20



       5.       The facts in this affidavit come from my personal observations, my training and

experience, and information obtained from other agents (including members of FBI’s CAST),

officers of the Metropolitan Police Department (MPD) and witnesses. This affidavit is intended

to show merely that there is sufficient probable cause for the requested warrant and does not set

forth all of my knowledge about this matter.

       6.       For the reasons discussed in detail below, I believe that the records described

below and in Attachment B (including the historic cell site records) will provide evidence of

violations of Interference with Interstate Commerce by Robbery and Conspiracy to Commit

Interference with Interstate Commerce by Robbery, both in violation of 18 U.S.C. § 1951 and

Possession of a Firearm in Furtherance of a Crime of Violence, in violation of 18 U.S.C. §

924(c) (collectively, the “Target Offenses”), including the approximate location of the SUBJECT

PHONE in relation to the offenses. Based on the facts set forth in this affidavit, there is probable

cause to believe that the TARGET OFFENSES were committed by Gregory Fletcher, the user of

the SUBJECT PHONE. There is also probable cause to search the information described in

Attachment A for evidence and instrumentalities of these crimes as further described in

Attachment B.

       7.       This Court has jurisdiction to issue the requested warrant because it is “a court of

competent jurisdiction” as defined by 18 U.S.C. § 2711, 18 U.S.C. §§ 2703(a), (b)(1)(A),

(c)(1)(A). Specifically, the Court is a “district court of the United States . . . that – has

jurisdiction over the offense being investigated.” 18 U.S.C. § 2711(3)(A)(i). As discussed more

fully below, acts or omissions in furtherance of the offenses under investigation occurred within

Washington, D.C. See 18 U.S.C. § 3237. Finally, the offenses under investigation are the subject

of an open investigation in the District of Columbia.




                                                 3
        Case 1:19-sc-01637-GMH Document 1 Filed 08/02/19 Page 12 of 20



                                      PROBABLE CAUSE

       8.      On July 9, 2019, a grand jury for the United States District Court for the District

of Columbia returned a two count indictment against Maurice Jones (19-cr-232-EGS) that

charged him with one count of Interference with Interstate Commerce by Robbery, in violation

of 18 U.S.C. § 1951 and one count of Possession of a Firearm in Furtherance of a Crime of

Violence in violation of 18 U.S.C. § 924(c) in regard to a June 29, 2019 robbery of a commercial

business named “Philz Coffee” that is located at 1350 Connecticut Avenue, Northwest,

Washington, D.C. At the time the indictment was returned, law enforcement had not yet

identified Jones’ coconspirator in the aforementioned robbery, which was later determined to be

Gregory Fletcher.

       9.      On July 30, 2019, a grand jury for the United States District Court for the District

of Columbia returned a superseding indictment in criminal case number 19-cr-232 (EGS) that

charged Fletcher with the same charges discussed in the initial Indictment above, as well as, a

charge of Unlawful Possession of a Firearm by a Person Previously Convicted of a Crime

Punishable in Excess of Twelve Months, in violation of 18 U.S.C. § 922(g).

       10.     Based on your affiant’s investigation, with the assistance of other law

enforcement officers with MPD, FBI, and the Prince George’s County Police Department

(PGPD), and as discussed below, your affiant believes that Jones and Fletcher have been

engaged in the commission of multiple robberies, burglaries, and thefts of commercial businesses

from at least June 18, 2019 through June 30, 2019 in the District of Columbia and Maryland with

the use of a firearm. A summary chart of all the Washington, DC related theft offenses involving

either Jones or his coconspirator are detailed below:




                                                 4
        Case 1:19-sc-01637-GMH Document 1 Filed 08/02/19 Page 13 of 20



 Date and Approximate Time           Commercial Business & Location

 June 18, 2019, 10:19 p.m.           FareWell Bakery, 406 H Street, NE

 June 19, 2019, 11:15 a.m.           Fourth Street Market, 6900 4th Street, NW

 June 24, 2019, 5:15 p.m.            Lincoln Park Cleaners, 1301 East Capitol Street, SE

 June 25, 2019, 12:20 a.m.           Lola’s Barracks Bar and Grill, 711 8th Street, SE

 June 27, 2019, 2:58 p.m.            Union Kitchen and Grocery, 538 3rd Street, NE

 June 29, 2019, 7:00 a.m.            Philz Coffee, 1350 Connecticut Avenue, NW

 June 29, 2019, 7:35 a.m.            Pisco Y Nazca, 1823 L Street, NW

 June 30, 2019, 6:14 a.m.            Anthem, 901 Wharf Street, SW

       11.     This factual background is not in chronological order of events in the crime spree,

but rather, is set forth in a manner to explain the chronology of how law enforcement was able to

identify Jones as the individual who participated in the multiple armed robbery related offenses.

       12.     On July 1, 2019, at approximately 10:17 a.m., the Anthem, which is located at

901 Wharf Street, Southwest, Washington D.C., reported a theft from their building. After

noticing that there was approximately $8,500 to $9,000 of liquor stolen, the security personnel

reviewed surveillance video from the location. MPD officers were called to the scene and also

reviewed the surveillance video. Officers observed that on June 30, 2019, at approximately 6:14

a.m., two suspects parked a silver four-door sedan on the 900 block of Maine Avenue,

Southwest. The suspects crossed the street and entered into Blair Alley. Both suspects entered

the Anthem through the trash room located on Blair Alley. The next available surveillance video

showed the suspects leaving the area holding boxes containing what appeared to be liquor. The

suspects carried the boxes back to the vehicle and left the location in the vehicle. When the

vehicle was making a U-Turn, the license plate of the vehicle was clearly displayed on the

surveillance footage. That license plate was Maryland tag 9DT6559. The vehicle was registered




                                                5
        Case 1:19-sc-01637-GMH Document 1 Filed 08/02/19 Page 14 of 20



to Jones with an address of 12909 Piscataway Road, Clinton, Maryland. Law enforcement

officers reviewed police databases and obtained an image of Jones. Jones’ physical

characteristics, including height, weight, complexion, and build were consistent with one of the

suspects who committed a number of recent robbery related offenses. A check through the

National Crime Information Center revealed that Jones’ vehicle was not reported stolen. Law

enforcement officers responded to 12909 Piscataway Road, Clinton, Maryland and observed that

Jones’ vehicle was sitting in the driveway of the residence. On July 1, 2019, at 8:29 p.m., law

enforcement officers observed Jones exit the residence at 12909 Piscataway Road, enter Jones’

vehicle, and drive away at which point a stop of Jones’ vehicle was conducted. Jones provided

law enforcement with a paper document from the Maryland Motor Vehicle Administration,

which listed his address as 12909 Piscataway Road.

       13.    Jones’ vehicle was secured on-scene, photographed, but not searched. Jones’

vehicle was subsequently towed to the District of Columbia, delivered to the D.C. Department of

Forensic Sciences (DFS), and maintained as evidence until a search warrant could be obtained.

       14.    That same evening, July 1, 2019, MPD and PGPD officers executed a search

warrant at 12909 Piscataway Road. Jones’ wife, who was present at the residence, spoke to law

enforcement and was showed a “Be on the Look Out” (a BOLO) that was created in relation to a

June 29, 2019 burglary that occurred at a restaurant called “Pisco Y Nazca,” which is located at

1823 L Street, Northwest, Washington, D.C. Jones’ wife identified Jones as being one of the

suspects in the BOLO. In the BOLO, Jones was wearing a blue fedora hat, blue shirt, yellow

traffic vest, dark pants, black shoes, and sunglasses. Jones’ wife could not identify the other

suspect identified in the BOLO, who law enforcement subsequently learned was Fletcher.




                                               6
         Case 1:19-sc-01637-GMH Document 1 Filed 08/02/19 Page 15 of 20



        15.     During the execution of the search warrant at Jones’ residence, law enforcement

officers recovered a traffic visibility vest, blue fedora hat, black sneakers, a pair of sunglasses,

and a pair of latex gloves.

        16.     As it pertains to the burglary, which occurred at approximately 7:35 a.m. on June

29, 2019, Jones and Fletcher were observed inside the restaurant Pisco Y Nazca by a delivery

driver who had a key to the restaurant and entered it when it was closed. Both individuals

claimed to work at the restaurant and left the location minutes later when confronted by the

delivery driver after it spoke to its supervisor.

        17.     Upon reviewing the surveillance video, law enforcement officers observed that

Jones and Fletcher matched the description of two individuals who committed an armed robbery

minutes earlier, at approximately 7:00 a.m., at Philz Coffee, located at 1350 Connecticut

Avenue, Northwest, Washington, D.C. The Pisco Y Nazca restaurant is approximately three and

a half blocks from Philz Coffee. At that location, witnesses reported that the coffee shop was

robbed at gunpoint by two suspects. 1

        18.     Law enforcement observed the surveillance video from Philz Coffee and observed

Jones exit the driver’s seat of a silver four-door sedan that matched Jones’ vehicle and walk into

the coffee shop. Jones was wearing the same attire as he was in the BOLO from the restaurant

burglary, but without the yellow traffic visibility vest. After a couple of minutes, Fletcher exited


1
  In two of the robberies that predated the Philz Coffee robbery, a firearm was discharged with
.22 caliber shell casings recovered from both crime scenes (Fourth Street Market and Lincoln
Park Cleaners). The shell casings were compared and were found to have been fired from the
same firearm. In another robbery that occurred on June 25, 2019 at Lola’s Barracks Bar and
Grill, an employee who was confronted by Jones and Fletcher, heard both individuals discussing
whether to brandish the firearm to the employee. The surveillance video from Lola’s Barracks
Bar and Grill shows Jones and Fletcher entering into the establishment. The employee was
robbed by the men of U.S. currency and property was taken from the establishment.




                                                    7
        Case 1:19-sc-01637-GMH Document 1 Filed 08/02/19 Page 16 of 20



the front passenger side of Jones’ vehicle and walked with a noticeable limp into the coffee shop.

Fletcher ordered a bagel and paid for it using cash. During the process of paying for the item,

Fletcher displayed a handgun, reached over the counter, and grabbed money from the drawer.

Jones was observed standing to the side of the counter before the robbery and when the robbery

occurred, he moved towards the front door. In the surveillance video, Fletcher ran to Jones’

vehicle and Jones began to drive the vehicle away before Fletcher even got fully inside the

vehicle. Approximately $150.00 was taken from the cash register during the armed robbery.

       19.     On July 6, 2019, a district court vehicle search warrant, authorized by United

States Magistrate Deborah A. Robinson (19-sw-253), was executed on Jones’ vehicle. Present

inside the vehicle, among other things, was a package addressed to “Pisco Y Nazca,” which is

the location that was burglarized and which the BOLO was created by which Jones’ wife

identified the individual depicted therein as Jones. In fact, in that BOLO, Jones is wearing almost

the same outfit (minus the reflective vest) from the Philz Coffee robbery that occurred minutes

earlier. Also in the vehicle, among other items, were latex gloves, bottles of wine (some of which

were confirmed stolen from Pisco Y Nazca), a cellphone, and tools that could be used to commit

burglaries.

       20.     Fingerprints were subsequently obtained from Jones’ vehicle, which matched five

individuals to include Jones and Fletcher. Fletcher’s fingerprints were found on the exterior front

driver’s window of Jones’ vehicle that was used during the robberies.

       21.     Your affiant has also reviewed photographs of Fletcher and he fits the physical

build, and possesses the facial features and dimensions of the person who committed the

aforementioned robberies and appears to be the individual depicted in the surveillance video

from those robberies. Fletcher also has tattoos located in the areas where tattoos were visible on




                                                8
        Case 1:19-sc-01637-GMH Document 1 Filed 08/02/19 Page 17 of 20



Fletcher in surveillance video from the robbery related offenses. Victims and witnesses to the

robbery reported that one of the perpetrators walked with a distinct limp, which was visible in

the review of surveillance video.

       22.     On July 30, 2019 and July 31, 2019, surveillance photographs were shown to

Fletcher’s supervision officer who positively identified Fletcher as the person depicted in the

photographs. 2 The supervision officer confirmed that Fletcher has a limp from back problems.

       23.     On July 25, 2019, MPD officers made contact with Fletcher in Virginia following

his arrest on narcotics possession charges, whereby he invoked his Miranda rights in response to

an attempt to interview him regarding an investigation into the aforementioned robberies, thefts,

and burglaries. Fletcher was observed with a distinct limp by law enforcement personnel

attempting to speak to Fletcher.

       24.     During the course of this investigation, law enforcement officers identified a

phone number for Fletcher (202) 751-0156, which is the SUBJECT PHONE. The SUBJECT

PHONE was in Jones’ cell phone contacts as “Greg,” that was obtained pursuant to a search

warrant for Jones’ cellphone issued by United States Magistrate G. Michael Harvey (19-sw-258)

on July 12, 2019.

       25.     The SUBJECT PHONE was also discovered in Fletcher’s girlfriend’s cellular

phone contacts as “Gregg Husband,” pursuant to a consent to search obtained on July 29, 2019.



2
  On July 29, 2019, your affiant participated in a search warrant at Fletcher’s residence in
Washington, D.C. and encountered Fletcher’s girlfriend Mattie White of over ten years, who was
uncooperative with law enforcement. Ms. White could not even positively identify a mugshot of
Fletcher and could not identify Fletcher in surveillance photographs from the robberies. Ms.
White did, however, provide consent to her cellphone, when it was explained to her that it was
going to be seized pursuant to the search warrant for the residence and a search warrant for its
contents would have to be obtained.




                                               9
        Case 1:19-sc-01637-GMH Document 1 Filed 08/02/19 Page 18 of 20



       26.     The SUBJECT PHONE made calls and sent text messages to Jones’ phone and

received calls and text messages from Jones’ phone. Those communications were made on days

when robberies were committed.

       27.     Accordingly, the Government seeks the records set forth in Attachment B to

confirm the location of the SUBJECT PHONE (believed to be used by Fletcher) throughout the

course of the robbery related offenses until his arrest (i.e., from June 17, 2019, at 00:01 a.m. EST

(the day before the first offense to July 3, 2019 at 23:59 p.m. EST, the date of Jones’ arrest). The

records requested by the Government are limited to the very short period of time that includes

the relevant events in order to determine: (i) the location of the SUBJECT PHONE prior to,

during, and immediately following the incidents; and (ii) records of incoming and outgoing calls

during the relevant dates to identify individuals who may have information relevant to the

commission of the TARGET OFFENSES. These records would also, among other things,

identify: (i) meeting locations with potential co-conspirators; (ii) communications with potential

co-conspirators; and (iii) Fletcher’s presence at locations of known criminal activity.

       28.     T-Mobile is the Provider for the SUBJECT PHONE and is in possession of the

records described in Attachment B.

       29.     In my training and experience, I have learned that T-Mobile is a company that

provides cellular telephone access to the general public. I also know that providers of cellular

telephone service have technical capabilities that allow them to collect and generate information

about the locations of the cellular telephones to which they provide service, including cell-site

data, also known as “tower/face information” or “cell tower/sector records.” Cell-site data

identifies the “cell towers” (i.e., antenna towers covering specific geographic areas) that received

a radio signal from the cellular telephone and, in some cases, the “sector” (i.e., faces of the




                                                10
        Case 1:19-sc-01637-GMH Document 1 Filed 08/02/19 Page 19 of 20



towers) to which the telephone connected. These towers are often a half-mile or more apart, even

in urban areas, and can be 10 or more miles apart in rural areas. Furthermore, the tower closest to

a wireless device does not necessarily serve every call made to or from that device. Accordingly,

cell-site data provides an approximate location of the cellular telephone but is typically less

precise than other types of location information, such as E-911 Phase II data or Global

Positioning Device (“GPS”) data.

       30.     Based on my training and experience, I know that T-Mobile can collect cell-site

data about the SUBJECT PHONE. I also know that wireless providers such as T-Mobile

typically collect and retain cell-site data pertaining to cellular phones to which they provide

service in their normal course of business in order to use this information for various business-

related purposes. Based on my training and experience, I know that wireless providers such as T-

Mobile typically collect and retain information about their subscribers in their normal course of

business. This information can include basic personal information about the subscriber, such as

name and address, and the method(s) of payment (such as credit card account number) provided

by the subscriber to pay for wireless telephone service. I also know that wireless providers such

as T-Mobile typically collect and retain information about their subscribers’ use of the wireless

service, such as records about calls or other communications sent or received by a particular

phone and other transactional records, in their normal course of business. In my training and

experience, this information may constitute evidence of the crimes under investigation because

the information can be used to identify the presence of the SUBJECT PHONE at the locations

where the crimes were committed.




                                                11
    Case 1:19-sc-01637-GMH Document 1 Filed 08/02/19 Page 20 of 20




                                    AUTHORIZATION           REQUEST

       31.      Based on the foregoing,    I request that the Court issue the proposed search

warrant, pursuant to 18 U.S.C. § 2703(c) and Federal Rule of Criminal Procedure 41.

       32.      I further request that the Court direct T-Mobile to disclose to the Government any

information described in Section I of Attachment B that is within its possession, custody, or

control. Because the warrant will be served on T-Mobile, who will then compile the requested

records at a time convenient     to it, reasonable    cause exists to permit the execution of the

requested warrant at any time in the day or night.

       Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1

by telephone.


                                              Kev n Mo re, Special Agent
                                              Federal Bureau ofInvestigation

       Subscribed and sworn pursuant to Fed. R. Crim. P. 4.1 and 41(d)(3) on August 2,2019.




                                              G. Michael Harvey,
                                              United States Magistrate Judge
                                              For the District of Columbia




                                                 12
